



COURT OF APPEAL FOR ONTARIO

CITATION: Mitchell v. Banik, 2018 ONCA 370

DATE: 20180413

DOCKET: C63509

Pepall, Roberts and Miller JJ.A.

IN THE MATTER OF an application under subsection 32(1) of the
Health
    Care Consent Act, 1996
, S.O. 1996, c. 1, Schedule A, as amended.

BETWEEN

Justin Mitchell

Applicant

(Appellant)

and

Dr. T.K. Banik

Respondent

(Respondent in Appeal)

Joanna Weiss, for the appellant

David Litwin and Nada Nicola-Howorth, for the respondent

Heard: April 11, 2018

On appeal from the judgment of Justice Cory A. Gilmore of
    the Superior Court of Justice, dated February 16, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant is currently an involuntary patient at the Brampton Civic
    Hospital but would like to attend the hearing of his appeal.  As a result, he
    is seeking an adjournment.  The respondent is unopposed.

[2]

Under the circumstances, we are adjourning the appeal to a date to be
    fixed.


